.                    .                                                                                                           .                                 ..             .   =                                 r       ?
    ,

                    Case 2:18-cr-00003-JPJ-PMS Document 774 Filed 05/18/20 Page 1 of 2 Pageid#: 6856

                                                                                                 I '-' jzzàr/l-%T6-
                                                                                                                  1éç2)04
                                                                                                                       -)
                                                                                                                        '-kz
                                                                                                                           -6-
                                                                                                                             1 >''fr
                                                                                                     '           '


                         l
                         .                                                                                           .
                                                                                                                         .
                                                                                                                             f.Wé-$'-
                                                                                                                                    /,
                                                                                                                                     f##JJ3-
                                                                                                                                           y
                                                                                                                                           -
                                                                                                                                           '
                                                                                                                                           -
                                                                                                                                           X-
                                                                                                                                            Jf
                                                                                                                                             ../
                                                                                                                                               '
                                                                                                                                               -#f4-/ï'
                                                                                                                                                      ,
                                                                                                                                                      fXJ--
                                                                                                                                                          J> X UXm<R= T-
                                                                                                                                 T-s-at-rz
                                                                                                                                         .
                                                                                                                                         -p!?'/)JFz-ù'
                                                                                                                                                     z-$t4                                                                          A'*                 .'
                         l                                                                                                                                                                                                      MAï182020
                         l-q'p           .                                              '
                                                                                                                                                                                                  '
                                                                                                                                                                                                                                r.1f--'    -   --
                                                                                                                                                                                                                                                    '

                                                                                                                                                                                                                                                             -




                                 V                                                                                                                                                        u&'t'
                                                                                                                                                                                              .-&> J-z?,
                                                                                                                                                                                                   .
                                                                                                                                                                                                       ç-cv-PJJ
                                                                                                                                                                                                         .   -T.,-.3
                             l= L >'-
                              1:W
                                                                                                                         DT
                                                                                                                          J--D
                                                                                                                             A - Vxt
                                                                                                                                   -at
                                                                                                                                    ' .z
                                                                                                                                       -)R à-
                                                                                                                                            Ic
                             )
                             ) .                                                                     .                                                                  /             ,,                      yya
                             $ . wY A/-zw-  'z.
                                              ,
                                              tJ . -C-                                                                                                                                                         z.
                                                                                                                                                                                                                .sy .    ,
                                . ca            7
                             1+ 2/
                                 2- .                  . % ,                                                                                           .
                                                                                                                                                                         .                                    .-%
                                                                                                                                                                                                                j .sy.lcyc)
                                                                                                                                                                                                                          j
                                                                            -

                .            1       s l'
                                        ç-c-y
                                            >.4
                                              7(q.
                                                 )(-
                                                   ,.
                                                    ).
                                                    'c .                                 -
                                                                                                                             *                *'



            .                                                               .
                                                                                        Rzf-k-ef
                                                                                               x hs,                                                                             1
                                                                                                                                                                                 ,-
                                                                                                                                                                                    zu'o.#,
                                                                                                                                                                                         ,
                                                                                                                                                                                           y.#
                                                                                                                                                                                             'wyn.nN.
                                                                                                                                                                                                    z-k' ,              '

.
                                                         -
                                                                          ,''
                                                                          .
                                                                                     /-a/'
                                                                                         u:   , ..,w-v xzx,,v
                                                                                          ',ez'
                                                                                             u tv o      -
                                                                                                             -

                                                                                                                                                                             .
                                                                                                                                                                                                              .     .
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                        $
                                                                                          '


                                                                          --otl
                                                                              le
                                                                               ,Lz
                                                                                 -m (s'
                                                                                      )     .
                                                                                            n..)
                                                                                               ;$.:4-        ,                                                                                                      -                -
                                                                                                                                                                                                                                     .'4a0.
                                                                                                                                                                                                                                          4.r.-
                                     -                               .
                                                                                                    j,




                                 <                       u
                                                                      -W.' Go.,
                                                                              vC,----)4.4.. , '/u'(J.
                                                                                          //. ip
                                                                                                    ,.
                                                                                                     -1v,?
                                                                                                   . .
                                                                                                     J.
                                                                                                          z
                                                                                                          'vxa%tkr
                                                                                                         -z.- #'
                                                                                                                 /z
                                                                                                                  ,zx .A'-aIw
                                                                                                                  . jz, qn.r
                                                                                                                             '       +         .
                                                                                .                ,
                                             /                                                                                       2&.       .   && .#
                                                                                                                                                       t, F1
                                                                                                                                                           .J '                           .              -W -                       . -&2z---A
                                                                                                                                                                                                                                          z> v vt

                                         7-:r/lm(t ç.
                                                    -o-'
                                                       .
                                                       e     .                                       ''                                                awl
                                                                                                                                                         jyzh.z'
                                                                                                                                                               w. c
                                                                                                                                                                  .L ' . , - ' .
                                                                                                                                                                               éf.x
                                                                                                                                                                                  -tz#zr-
                                     :               z

                             '
                                 ,
                                                             .
                                                                      ?                              >                               é-
                                                                                                                                      jz
                                                                                                                                       )
                                                                                                                                       -ss'pyxxy
                                                                                                                                               m.Sjy.(4
                                                                                                                                                      .
                                                                                                                                                      lg-
                                                                                                                                                        .j
                                                                                                                                                         ..' . t g,.))a
                                                                     .
                                                                                ., l,--*g'
                                                                                         .
                                                                                         z
                                                                                         4
                                                                                         '-#.
                                                                                            6.:. '.
                                                                                        ...- .
                                                                                                  ,
                                                                                                  p                                                -       .
                                                                                                                                                                                              . .I .
                                                                                                                                                                                                   , 7;                         -




                             j,                                       -, t . '
                                                                       );
                                                                        .    -   -.
                                                                                  g. .. .,s.........                                                                             ..           .   .- .




                             JR (
                                ?-vJ.
                                    ,4,
                                      >u'
                                        r
                                        u-lx
                                           '7, '- .                  - ...'
                                                                          f
                                                                          .k,
                                                                           ----CL&'.
                                                                                   4-.
                                                                                     /-$-.
                                                                                         /
                                                                                         #1z
                                                                                           '',
                                     '                                                                                   '
                                                             '
                                                              W,. , .X
                                                                     .!mC.
                                                                     ,
                                                                          o- ' ' zp-.XJ  '.,                         z                   .                         z         -




                                         < = V 4.zrê'
                                                    zvx      >z.X'J.
                                                      .z,#4xo.     lwz(1
                                                                       .'
                                                                        h'n..
                                                                            q,/4'
                                                                                m.r- '''l
                                                                                    -
                                                                                                                                                                                          .




        '
                                     #..bJA'
                                           V . ,/,z'
                                                   /w,
                                                 r- -
                                                     -êlw-
                                                        'ûy-lœs
                                                              m4.
                                                                mj-a'
                                                                    z
                                                                    .LQ.'                                                            b
                                                                                                                                                                                                               ..
                                                                                                                                                                                                                JAxmv'A $
                                                 '
                                                                                                                   #.:,q#--Z 4>
                                                                                                                              f..-..- .   u  ,zm .                                                                !afq.
                                                                                                                                                                                                                      s,.
                                                                                                                                                                                                                        %.
                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                         -w/
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           zonm
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                               JJ.
                                                                                                                                                                                                                                 /J
                                                                                                                                                                                                                                  ---
                                 .                   ,       ,                                                                       ('
                                                                     .

t
                             .
                             -                                       .... j
                                                                          L
                                                                          j
                                                                          L.
                                                                           ,
                                                                           .
                                                                           kà
                                                                            (
                                                                            j
                                                                            ;(
                                                                             -
                                                                             :                               . -. , .. ,. . .,.t ,..,.  y
                                                                                                                                        ,
                                                                                                                                        y
                                                                                                                                        .                                                                               , ,x ---
                                                                                                                                                                                                                               y
                                                                                                                                                                                                                               t
                                                                                                                                                                                                                               rzy
                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                 -----------
                                                                                                                                                                                                                                           .
                                 '                               '                           '
                                                                      .                                  .       .
                                                                                                                     4.-. -
                                                                                                                          ..
                                                                                                                           4.
                                                                                                                            q,.
                                                                                                                              ,.                                                  c-
                                                                                                                                                                                  -.-J4.                     /-0. ,'
                                                                                                                                                                                                                   em.XwcX',
                                                                                                                                                                                                                           ->. wkk-,    ...-
                                                                 .                                                                                             '
                                                                                                                                                                        j'
                             l
'



    Case 2:18-cr-00003-JPJ-PMS Document 774 Filed 05/18/20 Page 2 of 2 Pageid#: 6857




                           .      )                    '. ..                                                        y
                 $.+f.!,
                       -6=
                         ,
                          - ,,T-.v.p.
                                    y     -'.Y y-o x..'y-.
                                    vï-tpan              v.g.j-y
                                                           .
                                                               .
                                                               ezy
                                                                 xvz.
                                                                    ,..
                                                                      w .
                                                                        y-
                                                                         ,
                                                                         .,mn                      '
                                                                                                                                           .



                                               ?                                                                        ;                                          yp                 .
             j- ..                                                                 #z.w> ''-Jk,.c.- .
                                                                                   .
                                                                                                                                                       -> -c-J2-p).
                                                                                                                                                                  -fî). -u=                           .
        l                               ,.J w.&- 't , --
                                                              ,) u.j,-A g m.. ..mv..- .. &,...-xuwyx -
                       '                                                                                                                                                                          '

                                       ,.
                                       .z u,.à .0>.x-<-7.-ta
                                                           ',wt-> . . k.'- w-pe- e. '
                                                                                    .t-'e.% ,mr
                                                                                             - wnxw;
                                                                                                   .
                                                                                                   ,.
                                                                                                    a.                                                                                        ,
                                                                                       ,
                 V-.%-
                     .LeN fu(&=ux4-    . wo . ., :mu       - qwr;ztu
                                                                   ,) - v.pw o.            .




             ' zk    V>m%.,
                          '.<%'.
                               az
                                .,z%,-..
                                       ,cv,.-.Jm. cL
                                                   ,w
                                                    ..>-a1
                                                        '.-K- .>.l
                                                        -           .pae.-c    '--
             czX
             -
               , z-t'
                    m.#.'oq,-
                            .i-
                              me.o-a..uL-
                                        -u-
                                          x'-wztuxf
                                                  '-gp
                                                     ?'f
                                                       =
                                                       -t'
                                                         .
                                                         Y-'z
                                                            'w> v-pz
                                                                   .l
                                                                    v+r.
                                                                       :-com wmkf
                                                                                ys.
                                       '

               Q-'-.
                 '
                   Iz.J 4-k-V-+ /
                            +
                                     2/
                                      y
                                      zj.      -
                                                 û- -, '    ,=GQ,ok-/-
                                                                     w<.e.oa#uf.-# =- u.' .x,l
             .
             .
             -
             ;
             g.
              (
              )
              ;
              j
              !
              )
              -
              j
              ,.
               ,
               1
               '
               :
               !
               .
               L1
                -
                l
                k
                :
                -' Ju
                ,!
                 .
                      -.fy,p.
                     .... .u,
                              5 szgy.-'gjyjqkjrj2' '
                                           .
                                                   . .lR   ',w,,
                                                           o
                                                          ,,
                                                          ..    w.'
                                                                  #;nro.v-tz.ksc.a.
                                                                                  qat.c)f/
                                                                                         -
                                                                                         )(>s-
                                                                                             q-.
                                                                                               -l.Js.                                                                                     .




             q%I'p-  -/
                      -î--az/
                            azz
                              xox-rwv-v-mvfx- .xcr
                                           '
                                                            '.i6. tt-yA' Y?'zJ-'z' J':
                                                                                     ,.tw
                                                                                        ,,,Axv..a--
                                                                                                  wiœ
                                                                                                    '.
             #x'
                                                   y /.-.         4jay'.m,..xw q--+'        .       .                                                                                                     .
                              .
                                                                               .                           ,.

                 eww0 -aue
                 -
                              ./o.=,
                                   4L.,w..;    '
                                                        /wwuvxp--'                               -..
                    .,tJ. .       --z.xjyw.
                                       '
                                          yV
                                           A',.
                                              -
                                              #w.
                                                'Q',.v-
                                                   .
                                                      X mV,
                                                          .
                                                          Y . jt    -p'vn4,a
                                                                           ,x. .
                                                                               '
                                                                               --
                                                                                'v
                                                                                 .
                                                                                 s
                                                                                  y,
         .
             z.c.$q.- .-.,.4Xk,
                              -ozzrx-pv
                              '
                                        'w'.-A J.,
                                                 '
                                                 4.-G-l
                                                      =h.A-...'.
                                                               C.'
                                                                 .-G
                                                                   . .-w w'.' -
                 - ( w t-#  ..x'
                               w'/1,n4,
                                      uy-/es
                                           w-
                                           '
                                             ao.
                                               xsz--l'
                                                     wjl-qsa-v.w-t
                                                                 -','
                                                                    -su..r' . zvé
                                                                                '
                                                                                ,-yvzzo.n-c-u'u-- -'.' v'
                    /,,7
                       .,
                        4-. '   -. .mw,
                                     '.u't-
                                          .
                                          'p zasmwwfs     '-o=,. ,,     .
                                                                        -:7,
                                                                           -
                                                                           .,
                                                                            z,
                                                                             1-
                                                                              $ #@-.-z.
                                                                                      A -cua-? 'r,,
                                                                                               z
                                                                                                      -X -
                                                                                                                                     ?         ,

                   2           xuéw,
                               '
                                   /->..'' '   .p
                                                .m- J.    ow.--l-gs--/uwu-.e.e-evzp/yl-
                                                                                      slw/'zf --crme4y .
                                   '
                 -
                 ''.
                   lJ
                    -
                    ktt-x /.
                           /
                           -.l,u/,zw ;            -r-z r>          gvwuw' Y'J, . -- 1 J ù. '
                                                                                           .z'f
                                                                                              )-Iy-
                                                                                              -    zss
                                                                                                     w-/
                                                                                                       .w ----  .               -.                 -




                                               J
                                               ..
                                                v-af.
                                                    j
                                                    -,zu.qJwr
                                                            y z/g.zm
                                                               w
                                                                   .,.
                                                                   .
                                                                   - yo-
                                                                       sgCJj'     .t
                                                                            +*',-Ij.u?a
                                                                                      .
                                                                                        gaow                                                           .                ,   I
                                                                                                                                                                   ''
                                                                                                                                                                                ; p


         l                                                                                                                                             â',yo,4:,s,zu.?.
                                                                                                                                                           -
                                                                                                                                                                      )>-c.y
                                                           f l'
                                                              J-
                                                               Ir/
                                                                - z'
                                                                   /V.
                                                                   - .-p/-oçz-,
                                                                              -p/
                                                                                .z.
                                                                                  cé7.                                                                                                                '
                                                                                                                                 .



     . l'< /
           kaY#s..,
           +
                  t-. '  Aqw. u ..J=y  ,:(L .7#crz .,.
                                                   .

                                                     ,.
                                                      w,
                                                       .
                                                       ,
                                                       v'
                                                        /-v= p#1
                                                              ,-v .'-cp
      l             .y.
                      i
                      til
                        +,tw,
                            ..k
                            $ .
                              !-
                               y,J
                                 ,.'
                                   -A-
                                     ,:
                                      -/./
                                         t,..Llv-.
                                                 I
                                                 ,q-mm?%
                                                       -,
                                                        -7vv,-m-c-.w p''
                                                                       .
                                                                       -
                                                                       zzwl-<-
                                                                           .




                 c-z
                   ys.,
                      t., .,-k.
                              4--:
                                 z,
                                  -/au,:-,- a';t
                                               -,1,
                                                  .
                                                  3-1
                                                    -.u&.
                                                        yu,                                                                 '
                                                                                                                                     ,,                    - .
                                                                                                                                                               ,
                                                                                                                                                                   zga v..

                                                                                                                                          .
                                                                                                                                          wy.?
                                                                                                                                             z7
                                                                                                                                              zknj
                                                                                                                                                 .-ya
                                                                                                                                                    noy.4.
                                                                                                                                                         cy).
                                                                                                                                                            z.
                                                                                                                                                             s
                                                                       '
                                                                                                                #.
